[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON OBJECTIONS TO REQUEST TO REVISE
The plaintiff's objections to Defendants' Request to Revise Amended Complaint dated June 24, 1993 are hereby disposed of as follows: CT Page 9148
    I. As to Count One, Paragraph 9(a): Sustained
   II. As to Count One Paragraph 9(e): Sustained
   III. At to Count One Paragraph 9(f): Sustained
   IV. As to Count One, Paragraph 9(g): There being no objection to their request, the plaintiff must revise her Complaint in the manner requested.
   V. As to Count One, Paragraph 9(h), (i), (j) and (k): Overruled
   VI. As to Count One, Paragraph 9(h): There being no objection to their request, the plaintiff must revise her Complaint in the manner requested.
   VII. As to Count One, Paragraph 9(i): Sustained, except to the extent that the plaintiff has explicitly agreed to revise her Complaint by specifying the particular statutory language on which she relies.
   VIII. As to Count One, Paragraph (k): Sustained
So ORDERED this 26th day of October, 1993.
Sheldon, J.